Exhibit 10.1

THIRD AMENDMENT TO

JEFFREY H. BURBANK EMPLOYMENT AGREEMENT

WHEREAS, NxStage Medical, Inc. (the “Company”) and Jeffrey H. Burbank
(“Executive”) entered into an employment agreement dated as of October 19, 2005,
as amended (the “Agreement”);

WHEREAS, the Company and Executive desire to further amend the Agreement on the
terms set forth in this Third Amendment to the Agreement (the “Amendment”) dated
as of August 5, 2017 (the “Amendment Effective Date”); and

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties amend the Agreement
effective as of the Amendment Effective Date as follows:

 

  1. The following new Section 1.7 is added to the Agreement:

Section 1.7. Non-competition In order to safeguard the Company’s Proprietary
Information (as defined in Executive’s Employee Proprietary Information and
Inventions Agreement with the Company dated as of March 22, 1999) and the
Company’s relationships with its customers, and to preserve the goodwill of its
business, Executive agrees that during the term of his employment and for a
period of one (1) year following the termination of his employment with the
Company for any reason, Executive will not, directly or indirectly: (i) accept
employment with, advise, or provide services to any business or entity that
directly or indirectly competes with any product or service conceived,
manufactured, sold or under development by the Company (“Competing Business”),
without the prior written consent of the Company, (ii) have any ownership
interest in (other than an investment interest of less than 1% of the total
outstanding shares of a publicly traded company) a Competing Business,
(iii) hire or attempt to hire or assist any other person in hiring or attempting
to hire any employee of the Company, (iv) encourage, solicit, recruit or assist
any person in encouraging, soliciting or recruiting any employee, director or
other person affiliated with the Company to terminate or alter his or her
relationship with the Company, or (v) encourage or assist any person in
encouraging any customer or supplier of the Company to terminate or alter its
relationship with the Company. The obligations set forth in this Section 1.7
shall be limited to conduct occurring in the Restricted Area defined below or
benefiting a Competing Business’s operations or sales in the Restricted Area.
Executive agrees that the type and period of restrictions imposed by this
Section are fair and reasonable, particularly given the risk of probable or
inevitable disclosure of Proprietary Information to a competitor should
Executive become employed in certain positions, and that such restrictions are
intended solely to protect the legitimate interests of the Company, rather than
to prevent Executive from earning a livelihood. Executive recognizes that his
access to Proprietary Information, business goodwill, and to the Company’s
customers and suppliers makes it necessary for the Company to restrict
Executive’s post-employment activities in, or directly or indirectly impacting,
any area in the United States and each additional country where the Company does
business (including state and state-equivalents and county and
county-equivalents within those countries) (“Restricted Area”). Executive
acknowledges that nothing in the foregoing Section 1.7 is intended to prohibit
Executive from engaging in conduct



--------------------------------------------------------------------------------

that is authorized as part of his job duties for the Company and undertaken for
the Company’s benefit. Executive agrees that this Agreement, including, without
limitation, the provisions of this Section 1.7, shall continue to apply and be
valid notwithstanding any change in Executive’s duties, responsibilities,
position, or title. In the event of any conflict between the terms of this
Section 1.7 and Section 1.2 of this Agreement, the terms of this Section 1.7
shall prevail. If any one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear. Executive agrees that a remedy at law
for any breach or threatened breach of the covenants or other obligations in
this Agreement would be inadequate and that the Company and its affiliates, in
addition to any other remedies available, shall be entitled to obtain
preliminary and permanent injunctive relief to secure specific performance of
such covenants.

 

  2. Section 2.1(b)(i) is amended in its entirety as follows:

 

  (i) Subject to the foregoing, Executive shall receive severance payments in an
amount equal to two times Executive’s annual Base Salary at the rate in effect
at the time of Executive’s termination plus two times Executive’s annual
incentive bonus paid out at the target rate, as in effect at the time of
Executive’s termination, irrespective of actual performance against any
applicable bonus metrics at the time of Executive’s termination (the
“Severance”). $643,750 of the Severance shall be paid in accordance with the
Company’s normal payroll practices over the 12-month period following
Executive’s termination of employment. The remainder of the Severance shall be
paid in a lump sum 60 days after Executive’s termination of employment.

 

  3. Section 2.1(b)(ii) is amended by replacing the words “During the Severance
Period” with “Subject to the foregoing, during the 24-month period following
Executive’s termination of employment (the “Severance Period”)”.

Except as otherwise set forth in this Amendment, the Agreement shall remain
unchanged and shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the Amendment Effective Date.

 

NxStage Medical, Inc.       Executive

/s/ JOSEPH E. TURK, JR.

     

/s/ JEFFREY H. BURBANK

By: Joseph E. Turk, Jr.       Jeffrey H. Burbank Title: President      